J. S27003/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,                 :     IN THE SUPERIOR COURT OF
                  Appellee                    :          PENNSYLVANIA
                                              :
                                              :
                    v.                        :
                                              :
RICHARD ERIC BOWMAN-DIX,                      :
                                              :
                            Appellant         :     No. 1070 MDA 2015

              Appeal from the Judgment of Sentence April 20, 2015
                  In the Court of Common Pleas of York County
                Criminal Division No(s): CP-67-CR-0004378-2014

BEFORE: SHOGAN, J., DUBOW, J., and STEVENS, P.J.E. *

CONCURRING STATEMENT BY DUBOW, J.:                         FILED JULY 14, 2016

        I join the Majority Memorandum. I write separately to clarify that, due

to Appellant’s violation of Section 6308(a) of the Vehicle Code, probable

cause existed to arrest Appellant before the officers began to forcibly

remove him from the car.

        As the Majority notes, a sobriety checkpoint is part of a “systematic

program”      permissible    under   our   Constitution   and   case   law.   See

Commonwealth v. Worthy, 957 A.2d 720, 724 (Pa. 2008).                  Our Vehicle

Code provides that a police officer who is “engaged in a systematic program

of checking vehicles or has reasonable suspicion that a violation is occurring

or has occurred” has the authority to stop a vehicle for purposes of, inter


*
    Former Justice specially assigned to the Superior Court.
J.S27003/16


alia, “checking the vehicle’s registration, proof of financial responsibility, …

the driver’s license, or to secure such other information as the officer may

reasonably believe to be necessary to enforce the provisions of this title.”

75 Pa.C.S. § 6308(b).      The Code also provides that a vehicle operator

“reasonably believed to have violated any provision of the Title shall, upon

request … provide identification.” 75 Pa.C.S. § 6308(a). Section 6304 allows

for the “warrantless arrest of any person who violates any provision of this

Title in the presence of the officer.” 75 Pa.C.S. § 6304(a).

      In the instant case, as Appellant concedes, the police officer had the

authority to stop Appellant at the sobriety checkpoint and request

identification pursuant to Section 6803(b). When Appellant stopped at the

checkpoint and refused to roll down his heavily-tinted window more than two

inches, the police officer had reasonable suspicion that Appellant was driving

under the influence such that the officer’s further investigation by opening

the car door was justified. See generally Commonwealth v. Cook, 735
A.2d 673, 677      (Pa. 1999). When        the   officer   requested Appellant’s

identification, Appellant was obligated to provide it. 75 Pa.C.S. § 6308(a).

When Appellant refused to comply with the officer’s request, he violated

Section 6308(a). Because Appellant violated a “provision of this Title in the

presence of the police officer making the arrest,” the police officer then had

the authority to arrest Appellant without a warrant. 75 Pa.C.S. § 6304(a).




                                     -2-
J.S27003/16


      Accordingly, the trial court properly denied Appellant’s motion to

suppress, and I concur in the affirmance of his judgment of sentence. See

Commonwealth v. Biagini, 655 A.2d 492 (Pa. 1995) (reaffirming the

proposition that the underlying arrest must be “lawful” in order for a charge

of resisting arrest to be sustained).

      P.J.E. Stevens joins this concurring statement.




                                        -3-